United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0797
Issued: July 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 11, 2016 appellant filed a timely appeal from a February 22, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $2,799.06 from December 14, 2015 to January 9, 2016 because she returned to work,
but continued to receive compensation for total disability; and (2) whether OWCP properly
denied waiver of the overpayment.

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal. The Board, however, has no jurisdiction to review new
evidence on appeal; see 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 21, 2014 appellant, then a 34-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on February 12, 2014 she sprained her right ankle when
she slipped on ice.3 OWCP accepted the claim for a right ankle sprain of the deltoid ligament
and a late effect fracture of the right lower extremity.
Following her injury, appellant underwent surgery to repair a Lisfranc fracture of the
right foot. She returned to limited-duty employment on January 15, 2015.
On October 27, 2015 appellant underwent surgery to remove hardware in the right foot.
OWCP placed appellant on the periodic rolls and paid her compensation by electronic funds
transfer effective October 26, 2015.
Appellant returned to work without restrictions on December 14, 2015. On January 9,
2016 OWCP paid appellant $2,902.73 in compensation by electronic funds transfer for the
period December 13, 2015 to January 9, 2016.
By letter dated January 12, 2016, OWCP advised appellant of its preliminary
determination that she received an overpayment of $2,799.06 for the period December 14, 2015
to January 9, 2016 because she received wage-loss compensation for total disability after she
returned to work. It calculated the overpayment by dividing $2,902.73, the net amount of
compensation she received on the periodic rolls, by 28, the duration of the payment period, to
find a daily payment of $103.67. OWCP multiplied this amount by the 27-day period it paid
appellant after she resumed work to find an overpayment of $2,799.06. It further informed her
of its preliminary determination that she was not at fault in the creation of the overpayment.
OWCP requested that appellant complete an enclosed overpayment recovery questionnaire
(OWCP Form 20) and submit supporting financial documents. Additionally, it notified her that,
within 30 days of the date of the letter, she could request a telephone conference, a final decision
based on the written evidence, or a prerecoupment hearing.
On February 10, 2016 appellant requested a decision on the written evidence. She
advised that she was without fault in creating the overpayment and requested waiver. In an
attached overpayment recovery questionnaire, appellant listed monthly income as $2,600.00 in
benefits from the Social Security Administration (SSA) and monthly expenses of $2,032.30,
including $1,157.30 for rent or mortgage, $500.00 and up for food, a variable amount for
clothing, and $300.00 and up for other expenses. She also paid a total of $70.00 per month on
two credit cards. Appellant indicated that she had no assets. She enclosed financial
documentation showing that she owed $96.83 on a vehicle insurance policy, $109.70 for current
electric utility charges, $158.84 for monthly water and sewer, $1,157.30 for her mortgage,
$156.88 for telephone, $509.60 for dental expenses, $20.00 for a credit card, and $55.00 for
another credit card, $63.50 for homeowner’s association dues, and $36.71 for a physician’s care.

3

The employing establishment originally alleged that appellant was not in the performance of duty as she fell in
the parking lot. However, it subsequently confirmed that she was on its property at the time of her fall.

2

By decision dated February 22, 2016, OWCP found that appellant received an
overpayment of $2,799.06 because she received disability compensation from December 14,
2015 to January 9, 2016 after she resumed employment. It determined that she was without fault
in creating the overpayment, but denied waiver as her income exceeded her expenses by more
than the allowed amount. OWCP found that appellant did not properly disclose her income, as
she resumed work at a salary of $55,699.00 per year, which it divided by 12 to find monthly
income of $4,641.58 per month. It added $218.05 per month in premium pay and the provided
SSA amount of $2,600.00 to find total earnings of $7,459.63 per month. OWCP added the listed
expenses of $1,157.30 for a mortgage, $500.00 for food, variable for clothing, $300.00 for other
expenses, $20.00 to Credit Union, and $55.00 to Capital One to find a total of $2,032.30. It also
added other documented expenses of $96.83 for automobile insurance, $109.70 for electricity,
$158.84 for water, $123.93 for telephone, $58.50 for her homeowner’s association, $509.60 for a
dental bill, and $36.71 for a doctor’s bill, to find total expenses of $3,126.41. OWCP concluded
that appellant’s listed monthly expenses, even without investigation or sufficient documentation,
were significantly less than her monthly income and thus denied waiver. It found that she should
forward the total amount of the overpayment as repayment.
On appeal appellant contends that OWCP improperly calculated her monthly income.
She advises that she did not receive benefits from SSA and that her monthly income was
$3,200.00. Appellant attached earnings and leave statements.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.4
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.5 OWCP’s regulations state in pertinent part: “compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents her from earning the wages earned before the work-related injury.”6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of $2,799.06. OWCP paid her
wage-loss compensation beginning October 26, 2015 after she underwent right foot surgery.
Appellant returned to work on December 14, 2015, but continued to receive compensation until
January 9, 2016. As appellant returned to regular work, she was not entitled to receive

4

5 U.S.C. § 8102.

5

Id. at § 8116(a).

6

20 C.F.R. § 10.500.

3

compensation after December 14, 2015.7 Accordingly, the Board finds that appellant received an
overpayment of compensation.
OWCP calculated the overpayment by determining the amount that it paid appellant for
the period. Appellant has not challenged either the fact or amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA5 provides that an overpayment must be recovered unless
“incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.”
(Emphasis added.) Thus, a finding that appellant was without fault does not automatically result
in waiver of the overpayment. OWCP must then exercise its discretion to determine whether
recovery of the overpayment would defeat the purpose of FECA or would be against equity and
good conscience. 6
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of her
income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.8 An individual’s liquid assets
include, but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds,
and certificates of deposits.9 Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, and furnishings and
supplies.10
Section 10.437 provides that recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt; and when an individual, in reliance on
such payments or on notice that such payments would be made, gives up a valuable right or
changes her position for the worse.11 To establish that a valuable right has been relinquished, it
must be shown that the right was in fact valuable, that it cannot be regained and that the action
was based chiefly or solely in reliance on the payments or on the notice of payment.12

7

See 5 U.S.C. § 8116(a); 20 C.F.R. § 10.500.

8

20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(October 2004).
9

Id.

10

Id.

11

20 C.F.R. § 10.436.

12

Id. at § 10.437(b)(1).

4

ANALYSIS -- ISSUE 2
OWCP found that appellant was without fault in creating the overpayment of
compensation and thus considered whether she was entitled to waiver of the overpayment.
Waiver is only possible if recovery would defeat the purpose of FECA or would be against
equity and good conscience. In order to establish that repayment of the overpayment would
defeat the purpose of FECA, appellant must show that she requires substantially all of her
income to meet current ordinary and necessary living expenses and that her assets do not exceed
the established limit as determined by OWCP’s procedures.13
On the overpayment recovery questionnaire, appellant indicated that she received
monthly income of $2,600.00 from SSA. She listed expenses totaling $3,126.41 and provided
some documentation. OWCP determined that appellant did not disclose her employment
earnings, which it found to be $55,699.00 per year or $4,641.58 per month in gross
compensation. It added this amount to the listed SSA benefits to find income of $7,459.63 per
month, which exceeded all the disclosed expenses of $3,126.41 by more than the allowed
amount of $50.00.14
On appeal appellant argues that she mistakenly put down earnings from SSA. She,
however, did not report her monthly income from employment as required on the overpayment
recovery questionnaire. Appellant has the burden to submit evidence regarding her income,
expenses, and assets to OWCP in order to determine whether waiver would defeat the purpose of
FECA or defeat equity and good conscience.15
Additionally, the evidence does not demonstrate that repayment of the overpayment
would be against equity and good conscience. Appellant submitted no evidence that she relied
upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt. Consequently, OWCP properly denied waiver of recovery
of the overpayment.
The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery
from continuing compensation under FECA.16 As appellant was not in receipt of continuing
compensation benefits at the time the final decision was entered in this matter, the Board lacks
jurisdiction to review recovery of the overpayment.

13

Id. at § 10.436.

14

An individual is deemed to need substantially all of her current income to meet current ordinary and necessary
living expenses if monthly income does not exceed monthly expenses by more than $50.00. Supra note 8 at Chapter
6.200.6(a)(1) (October 2004); see also N.M., Docket No. 15-1460 (issued October 27, 2015).
15

20 C.F.R. § 10.438.

16

See id. at § 10.441(a); Ronald E. Ogden, 56 ECAB 278 (2005).

5

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $2,799.06 from December 14, 2015 to January 9, 2016 because she returned to work, but
continued to receive compensation for total disability. The Board further finds that OWCP
properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the February 22, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

